Case 3:20-cv-01234-JFS Document 1-5 Filed 07/17/20 Page 1 of 4

EXHIBIT A
ASSIGNMENT OF INVENTION

WHEREAS, I, Ruth Niles, residing at 49 Leeds Road, Newville PA 17241, have, along wit

Steven Seeuwen and Eric Seeuwen, made certain new and useful design inventions, which are the subjec
f U.S. Design Patent Nos. D575,639 and D758,853, hereinafter collectively referred to as “Subjec'

Patent

WHEREAS, Ruth Niles is the owner of an undivided one-third (1/3) interest in the Subjec’

Patents:

WHEREAS, Ruth Niles, in connection with the settlement of civil action Case No. 3:16-cv
320, SS Niles Bottle Stoppers, LLC v. Steer Machine Tool & Die Corp, in the United States District

 

Court for the Middle District of Pennsylvania (the “Lawsuit”), has agreed to assign her undivide
ne-third interest in the Subject Patents equally to Steven Seeuwen and Eric Seeuwen in return for
license under the Subject Patents to be set forth in a Settlement Agreement executed on even date

herewith.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual promise
ee made and exchanged, and for other good and valuable consideration, the receipt and sufficienc

f which are hereby acknowledged Ruth Niles agrees as follows:

Ruth Niles, by these presents does agree to assign and transfer and does hereby assign and
Itransfer to Steven Seeuwen and Eric Seeuwen, equally, her undivided one-third interest in the
Subject Patents, and any reissues, reexaminations, renewals or extensions thereof, including the

right to recover for acts of past infringement by others.

Ruth Niles, warrants and represents that she has the right to make the assignment and transfer
set forth in this Agreement and that she has not previously granted any rights whatsoever to the

Subject Patents, or to either of them, to any other party or entity.

 

Page 9 of 12

 
Case.3:20-cv-01234-JFS Document 1-5. Filed 07/17/20... Page 2 of 4

10 BE HELD AND ENJOYED by Steven Secuwen and Eric Sccuwen, their, legal representatives and
ssigns to the full ends of the terms for which the Subject Patents, or any of them, have been or will have been
ranted and | hereby agree for myself, my heirs, executors and administrators, to execute without further
onsideration, any further legal documents and any further assignments and any releases, reissues, reexaminations,
renewals, extensions or other applications for Letters Patent that may be deemed necessary either by Steven Seeuwen

ot Eric Seeuwen. fully to secure to Steven Seeuwen and Eric Seeuwen their interest as aforesaid in and to the Subject

Patents or any part thereof

IN WITNESS WHEREOE, having read the aforesaid Assignment and intending to be legally bound thereby, 1.
uth Nites, hereunto affix my hand and seal on this +!“ “day of (2rlebs£2016.

Name: Ruth Niles
Address: 49 Leeds Road

Newville PA 17241

GK
a

Commonwealth of Pennsylvania

County of Gy wage clock —

Before me personally appeared said Ruth Niles and acknowledged the foregoing instrument to be her free!
laet ¢ his tA day ~ 2016,
lact and deed this+fTiday of Ce Seprerniber 20 6
\ - ( \Z
ys a Keane
: oO

NOTARY PUBLIC

My commission expires:

    
  
  

_ NOTARIAL SEAL
Vicki S. Knepp, Notary Public
Penn Twp., Cumberland
_My Commission Expires April 13, 2020
NERIGER, FENNGYLVA ATION

Page 10 of 12

 

 
 

Case 3:20-cv-01234-JFS Document1-5 Filed 07/17/20 Page 3 of 4

IN WITNESS WHEREOE, having read the aforesaid Assignment and intending two be legally bound thereby, I,

Eric Seeuwen. hereunto affix my hand and seal on this day of 2016,

ce af

Name: Eric Seeuwen
Address: 308 Kemwood Drive

Honesdale PA 18431

Commonwealth of Pennsylvania: SS

County ot_Wayne

Before me personally appeared said Eric Sccuwen and acknowledged the foregoing instrument to be his

free act and deed this uf day of OGb ERE. 2016.

  
 
   
 
   

  

"+3 County
_ vs idov, 23.204 NOTARY PUBLIC

I My commission expires: | [ Jos loo | g

 

‘/3T«RIAL SEAL
Dare | Artrt ‘istary Public
Texas Tons" 3. Wayne County
My Co sim:ssior Expires Nov. 23, 2019

Page |2 of 12

 

 
Case 3:20-cv-01234-JFS Document1-5 Filed 07/17/20 Page 4 of 4

 

IN WITNESS WIHEREOF, having read the aforesaid Assignment and intending w be icgally bound thereby, T,

Steven Secuwen. hereunto affix my hand and seal on this day of 2016.

 

PS

Name: Steven Seeuwen
Address: 111 Oak Ridge Drive

Hawley PA 18428

Commonwealth of Pennsylvania —: SS

County of

Before me personally appeared said Steven Seeuwen and acknowledged the foregoing instrument to be
his free act and deed this a day of 9. 2016.

MMONWEALTH OF PENNSYLVANIA

   
         
    

     
     

HOTARTAL SEAL
Diane J Soocth Nay Poske
Texa STO. vay County NOTARY PUBLIC
LMy Commission Evaires Nov. 23.201 My commission expires: [)\ (3 [det G

 

Page 11 of 12

 

 
